 



EXHIBIT 10.1


MANUFACTURING AND DISTRIBUTION AGREEMENT




This Manufacturing and Distribution Agreement (“Agreement”), effective this 1st
day of August 2007 (the “Effective Date”), is made by and between Quick Med
Technologies, Inc., with a registered office at 902 NW 4th Street, Gainesville,
Florida 32601 (hereinafter “QMT”) and BASF Beauty Care Solutions, L.L.C., a
member of the BASF Group, with a registered office at 50 Health Sciences Drive,
Stony Brook, NY 11790, formerly named Engelhard Long Island, Inc., (hereinafter
“BASF”), each singularly a “Party” and collectively the “Parties”.  Certain
capitalized terms set forth herein are defined in Section 1.
 
WHEREAS, QMT owns or controls Patent Rights and Know How to the QMT Compound and
the use thereof, and has the right to grant licenses to the QMT Compound under
such Patent Rights and Know How;
 
WHEREAS, the Parties have entered into the Master Agreement for Product
Development, Manufacturing and Distribution dated August 15, 2002, the Product
Development and Distribution Agreement for Ilomastat dated August 15, 2002, the
Tolling Agreement dated October 20, 2005, as amended, and the Letter of Intent
with the effective date of February 1, 2006, as amended, (hereinafter the “Prior
Agreements”) and desire to replace and supersede the Prior Agreements with this
Agreement.
 
WHEREAS, QMT desires to appoint BASF as a manufacturer and distributor of the
QMT Compound in the Field in the Territory on an exclusive basis and in
connection therewith, agrees to grant, and BASF desires to obtain, exclusive and
non-exclusive licenses to such Patent Rights and non exclusive right to the Know
How for the QMT Compound in the Field in the Territory on the terms and
conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:
 
1.           Definitions.
 
The following terms, whether used in the singular or the plural, shall have the
following meanings for purposes of this Agreement:
 
1.1           “Active” means any carrier or delivery system containing a
cosmetic ingredient comprising or consisting of the QMT Compound or an
Improvement thereto developed or licensed by BASF, but shall not include the QMT
Compound or any Improvement thereto.
 
1.2            “Affiliate” means any corporation, firm, partnership or other
entity, which controls, is controlled by or is under common control with a
Party.  For purposes of this Section 1.2, “control” means direct or indirect
ownership of more than fifty percent (50%) of the outstanding stock or other
voting rights entitled to elect directors thereof or the ability to otherwise
control the management of the corporation, firm, partnership or other entity.
 
1.3     “Competitive Products” means the sale of the QMT Compound for use in the
anti aging cosmetic market in any country by a third party for a period of two
(2) quarters.
 
1.4           “Cosmetic(s)” means a product in which at least one of the product
claims is for moisturization, alleviation of the appearance of aging
(chronological aging or photoaging) or whitening/depigmentation and said product
is regulated as a cosmetic under the FDCA or would be regulated as a cosmetic
under the FDCA if sold in the United States, and for which no pre-market
approval is required under the FDCA or under any other similar regulatory scheme
in another country.
 
1.5           “Cosmetic Product Formulation” means any consumer-ready product
(whether or not it is packaged for consumer use in the Field) produced by BASF
that contains the QMT Compound (or any Improvements thereto) or an Active,
cosmetic excipients(s), and/or aesthetic modifiers(s).
 
1.6           “Compound Invention” has the meaning set forth in Section 10.2(b)
hereof.
 
1.7           “Contract Year” means the twelve (12) month period beginning on
January 1, 2008, and each consecutive 12-month period thereafter during the
Term.
 
 
1.8
“Disclosing Party” has the meaning set forth in Section 8.1 hereof.

 
 
1.9
“Distribution Fee” means a fee on each sale or other transfer of Licensed
Product; said fee based on the Net Revenues of Licensed Products as set forth in
Section 3 below.

 
 
1.10
“FDA” means the United States Food and Drug Administration.

 
 
1.11
“FDCA” means the Food, Drug and Cosmetic Act of the United States and the
regulations and rules promulgated thereunder.

 
 
1.12
“Field” means the field of Cosmetics sold on an OTC basis only.

 
 
1.13
“First Contract Year Minimum Sales” has the meaning set forth in Section 3.2(a)
hereof.

 
 
1.14
“Improvements” means any change, addition, modification, variation, alteration,
enhancement, or improvement to the QMT Compound or to the inventions described
and/or claimed in the Patent Rights or in the Know How.

 
 
1.15
“Indemnitees” has the meanings set forth in Section 7.1 and 7.2 hereof.

 
 
1.16
“Initial Term” means January 1, 2008 until midnight of the last day of the
second Contract Year.

 
 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

     1.17    “Know-how” means the technical and scientific information and
know-how of QMT which relates to manufacturing the QMT Compound for use in the
Field as of the Effective Date, such as data, results, formula, designs,
specifications, methods, processes, techniques, technical information, process
information, clinical information and any other information which is owned or
controlled (including the ability to grant a license or sublicense) by QMT as of
the Effective Date.
 
 
1.18
“Licensed Product” means any of the following: (a) QMT Compound (or any
Improvements thereto) sold or assigned for use in a Cosmetic prepared by a Third
Party or in a Cosmetic Product Formulation for use in the Field; or (b) an
Active sold or assigned for use in a Cosmetic prepared by a Third Party or in a
Cosmetic Product Formulation for use in the Field.

 
 
1.19
“Manufacturing Costs” means the direct costs and expenses based on Direct
Material, Direct Labor and Direct Selling Expenses actually incurred by BASF in
manufacturing Licensed Product(s).  Manufacturing Costs shall be calculated in
accordance with United States generally accepted accounting principles applied
on a consistent basis (“GAAP”), adapted as necessary to comply with the
provisions set forth below:

 
1.19.1 “Direct Material” means the materials directly used in the manufacturing
process of the Licensed Products, including, without limitation, packaging,
consumables, active substances and raw materials directly used in manufacturing
the Licensed Product(s).  Direct Material shall include the QMT Compound when
the Licensed Product is an Active, but shall not include QMT Compound when the
Licensed Product is the QMT Compound.
 
1.19.2 “Direct Labor” means the cost and expense of employees directly engaged
in production activities for the manufacture of Licensed Products, including
without limitation, all salaries, base pay, overtime, wages, vacation, illness.
holidays, personnel with pay and shift differential,  fringe benefits (such as
health and life insurance), payroll taxes, pension and profit sharing for
workers directly identified with manufacturing the Product(s).
 
1.19.3 “Direct Selling” means direct sales commissions (but not salaries or
bonuses) paid to BASF’s sales personnel and to its independent third party sales
agents for generating sales order(s) for the sale of Product to independent
third parties (exclusive of house accounts).
 
Without expanding the foregoing, in no event shall Manufacturing Costs include
any allocation for “Allocated Manufacturing Overhead”, meaning those indirect
manufacturing costs related to the Licensed Product(s).  Allocated Manufacturing
Overhead shall include, without limitation, the following: maintenance, repairs
and supplies for machine maintenance and repairs; quality assurance; inspection
and quality control, labor costs and supplies; materials handling; salaries and
wages of personnel; rent depreciation, occupancy charges and fixed utility
charges; depreciation on equipment; and other manufacturing overhead costs
related to each Licensed Product; insurance; taxes; research and development
costs; costs and fees related to the prosecution and maintenance of intellectual
property; and supplies and chemicals used in the manufacturing process and that
are not assigned to specific products but are included in manufacturing overhead
costs
 
1.20           “Marks” has the meaning set forth in Section 10.6 hereof.
 
1.21           “Net Revenue” means the all gross amounts received in connection
with Licensed Products sold or transferred by BASF or its Affiliates (including,
without limitation, all fees, invoices (based on the gross invoice price),
milestones, royalties, option fees or premiums, and all other amounts directly
or indirectly received by BASF or its Affiliates in connection with or relating
to the sale or transfer of Licensed Product), after deduction of the following
items, to the extent such items are incurred, taken or borne by the seller
thereof and do not exceed reasonable and customary amounts in the market in
which such sale occurred:  (a) credits actually given or made for approved
return of goods; (b) taxes or government charges, duties or tariffs (other than
an income tax) levied on the sale, transportation or delivery of a Licensed
Product; (c) third party sales agent’s commissions, if any, directly
attributable to the sale of Licensed Product; and (d) the direct Manufacturing
Costs for the manufacture of the Licensed Product.  If Licensed Product is sold
by BASF to an Affiliate and the sale is made at a discounted price, the
Distribution Fees payable hereunder shall be at the undiscounted price.  In
circumstances wherein the QMT Compound is being sold to an Affiliate for the
manufacture of Licensed Products for sale to unrelated Third Parties, then QMT
shall only receive Distribution Fees on the undiscounted price to the unrelated
Third Party.
 
1.22           “OTC” means over-the-counter retail cosmetic consumer products
that do not require a medical prescription for purchase and are not subject to
regulations as a device, biologic or drug but is regulated solely as a cosmetic
under the FDCA.  For the purpose of sales of products outside the United States,
the definition of “OTC” shall be deemed to include any product which would be
sold as an over-the-counter retail cosmetic consumer product pursuant to this
definition if such product was sold in the United States.
 
1.23           “Patent Rights” means the Patent Rights listed in Subparts I and
II of Exhibit A hereto.
 
1.24           “Proprietary Information” has the meaning set forth in Section
8.1 hereof.
     
        1.25           “QMT Compound” means the matrix metalloproteinase
inhibitor (known under the common law trademark as “Ilomastat”) as claimed in
the Patent Rights
 
1.26           “Recipient” has the meaning set forth in Section 8.1 hereof.
 
1.27           “Second Contract Year Minimum Sales” has the meaning set forth in
Section 3.2(b) hereof.
 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 

1.28           “Term” shall have the meaning set forth in Section 9.1 hereof.
 
1.29           “Territory” means worldwide.
 
1.30           “Third Contract Year Minimum Sales” has the meaning set forth in
Section 3.2(c) hereof.
 
1.31           “Third Party” means any entity other than a Party to this
Agreement or their respective Affiliates.
 
2.           Appointment.
 
2.1           Appointment.  Subject to the terms and conditions of this
Agreement, QMT hereby appoints BASF as the exclusive manufacturer and
distributor of the Licensed Products in the Field in the Territory.  In
connection therewith and solely in support thereof, QMT hereby grants to BASF
during the Term a Distribution Fee bearing exclusive license, and exclusive
sublicense under the Amended and Restated License Agreement from University of
Florida Research Foundation, Inc., dated as of November 22, 2002, and the
License Agreement from University of Michigan dated as of May 24, 2007 (as
amended from time to time, the “Michigan License”), to the patents and patent
applications listed in Subpart I of the Patent Rights; a Distribution Fee
bearing non-exclusive license, and non-exclusive sublicense under said License
Agreement from University of Florida Research Foundation, Inc and said License
Agreement from University of Michigan, to the patents listed in Subpart II of
the Patent Rights; and a non-exclusive license to the Know How, to make, use,
sell, offer for sale and import Licensed Products in the Territory and to use
the QMT Compound solely for research and development relating to Improvements or
new Licensed Products in the Territory .
 
2.2           Sublicense. QMT hereby grants to BASF during the Term the right to
grant sublicenses under the Patent Rights to one or more Affiliates or to Third
Parties solely for the right to manufacture and to sell the Licensed Product to
BASF for the purposes set forth in this Agreement.  Each such sublicense shall
be pursuant to written agreement, a true and correct copy of which shall be
delivered to QMT within thirty (30) days following its execution.  Each such
sublicense agreement shall be consistent with the terms of this Agreement and
shall incorporate such terms as required to provide QMT with the same
protections and rights provided hereunder.  BASF agrees to enforce compliance by
the sublicensee under each such sublicense agreement.  QMT agrees that such
delivered sublicense(s) and the all of the terms and conditions contained
therein is BASF Proprietary Information and shall treat such Proprietary
Information in accordance with Section 8 hereof.  QMT also agrees that in
certain instances Proprietary Information of BASF or the sublicense may be
redacted from such delivered sublicenses.
 
2.3           Know-How.  Under the Prior Agreements, QMT has disclosed Know-How
to BASF solely for purposes of BASF’s research, development and manufacture of
Licensed Products.  BASF agrees that such disclosed Know-How is QMT’s
Proprietary Information and shall treat such Proprietary Information in
accordance with Section 8 hereof.
 
 
    2.4                 No Other Rights.  Except for the express license and
sublicense granted pursuant to Section 2.1 hereof, no license, express or
implied, is granted by either Party to the other Party or its Affiliates under
any intellectual property rights owned or controlled by such Party or its
Affiliates.
 
2.5           Governmental Rights; University of Florida and University of
Michigan.  All rights and licenses granted by QMT under this Agreement are
subject to (i) any limitations imposed by the terms of any government grant,
government contract or government cooperative agreement applicable to the Patent
Rights that are the subject of this Agreement, and/or (ii) applicable
requirements of 35 U.S.C. Sections 200 et seq., as amended, and implementing
regulations and policies.  Without limitation of the foregoing, BASF agrees
that, to the extent required under 35 U.S.C. Section 204, any Product used,
sold, distributed, rented or leased by the BASF or an Affiliate in the United
States will be manufactured substantially in the United States.  Furthermore,
certain of the rights granted hereunder are subject to a reservation of rights
by the University of Florida and University of Michigan and its affiliates to
use the Patent Rights for its research, public service, internal (including
clinical), and educational purposes and the rights to grant others similar
non-commerical rights and the licenses granted hereunder are expressly made
subject to such rights and the license from University of Florida and University
of Michigan.
 
3.           Consideration.
 
3.1 Distribution Fee.  In consideration of the rights and appointments granted
to BASF pursuant to Section 2.1 hereof, commencing on the Effective Date, BASF
shall pay to QMT during the Term a Distribution Fee as set forth in this Section
3.  The Distribution Fee shall be due and payable to QMT on a calendar year
quarterly basis as set forth in Section 3.2(d) below.  In the event BASF is
required to pay royalties to any Third Party (other than any payments which may
be required to be made to the University of Michigan or the University of
Florida under any of the Patent Rights) in order to make, use or sell Licensed
Products, BASF’s obligation to pay the Distribution Fee to QMT under this
Section 3.1 shall not be affected.  Further, in the event BASF sells Actives or
the QMT Compound to a Third Party solely for use by BASF to produce a Cosmetic
Product Formulation to be sold to such Third Party, QMT shall be paid a
Distribution Fee on Net Revenues of the Active or QMT Compound sale, not the
sale of the Cosmetic Product Formulation.
 
 
3.2
Distribution Fees.

 
(a)              Distribution Fees During the First Contract Year.  During the
first Contract Year, BASF shall pay QMT a Distribution Fee equal to: (i) *****
of the Net Revenues received until the total invoiced sales of Licensed Products
for the first Contract Year equals ***** U.S. dollars (the “First Contract Year
Minimum Sales”); (ii) ***** of the Net Revenues received as of the date the
total invoiced sales of Licensed Products for the first Contract Year is greater
than ***** U.S. dollars but less than ***** U.S. dollars; and (iii) ***** of the
Net Revenues received as of the date the total invoiced sales of Licensed
Products for the first Contract Year is equal to ***** U.S. dollars.  In the
event the First Contract Year Minimum Sales are not met, QMT has the option to
convert this Agreement to a non-exclusive license for all Patent Rights, or to
terminate this Agreement in accordance with Section 9 below.
 
(b)              Distribution Fees During the Second Contract Year.  During the
second Contract Year, BASF shall pay QMT a Distribution Fee equal to: (i) *****
of the Net Revenues received until the total invoiced sales of Licensed Products
for the second Contract Year equals ***** U.S. dollars (the “Second Contract
Year Minimum Sales”); (ii) ***** of the Net Revenues received as of the date the
total invoiced sales of Licensed Products for the second Contract Year is
greater than ***** U.S. dollars but less than ***** U.S. dollars; and (iii)
***** of the Net Revenues received as of the date the total invoiced sales of
Licensed Products for the second Contract Year is equal to ***** U.S.
dollars.  In the event the Second Contract Year Minimum Sales are not met, QMT
has the option to convert this Agreement to a non-exclusive license for all
Patent Rights, or to terminate this Agreement in accordance with Section 9
below.
 
(c)              Distribution Fees During the Third Contract Year..  During the
third Contract Year, BASF shall pay QMT a Distribution Fee equal to: (i) *****
of the Net Revenues received until the total invoiced sales of Licensed Products
for the third Contract Year equals ***** U.S. dollars (the “Third Contract Year
Minimum Sales”); (ii) ***** of the Net Revenues received as of the date the
total invoiced sales of Licensed Products for the third Contract Year is greater
than ***** U.S. dollars but less than ***** U.S. dollars; and (iii) ***** of the
Net Revenues received as of the date the total invoiced sales of Licensed
Products for the third Contract Year is equal to ***** U.S. dollars.
 
(d)              Distribution Fees for each Contract Year shall be due and
payable each quarter at the same time as the Distribution Fee Report is due to
the QMT pursuant to Section 4.2.
 
3.3 Reduction In Distribution Fees.  For sales of Licensed Products in any
country within the Territory for which there is no granted or pending Patent
Right and within which there exists a Competitive Product, BASF and QMT shall
negotiate in good faith a reduced Distribution Fee for the Net Revenues of the
Licensed Product sold in such country or countries; provided that such sales are
not to an Affiliate of BASF solely for resale to customers in a country within
the Territory where there is an existing granted or pending Patent Right.  The
reduced Distribution Fees shall be retroactive to the date the Competitive
Product, as defined, first existed, and BASF shall be provided a credit towards
future Distribution Fees which is equal in amount to the difference between
Distribution Fees actually paid and the amount of such reduced Distribution Fees
which would have been due.
 
 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.           Payments, Reports and Records.
 
4.1           New Licensed Products.  BASF shall provide written notice to QMT
of the trademarks and tradenames of all Licensed Product as of the Effective
Date of this Agreement and thereafter shall provide the trademarks or tradenames
of any new product or product line containing or constituting the Licensed
Product at least thirty (30) days prior to the launch thereof.  QMT agrees that
the pending launch of a new product or product line, and such trademarks and
tradenames is BASF’s Proprietary Information (or the Proprietary Information of
BASF’s customer) and shall treat such information as Proprietary Information in
accordance with Section 8 hereof until such time as the trademark/tradename or
launch falls within the exception of Section 8.3(c).  In the event that
Proprietary Information submitted to QMT pursuant to this Section 4.1 is
publicly disclosed by QMT prior to the applicability of Section 8.3(c), whether
such disclosure is intentional or not, the notice requirement of this Section
4.1 shall no longer apply to BASF.
 
4.2           Payments.  During the Term, and within thirty (30) days from the
last business day of the quarter to which a report relates, BASF shall furnish
to QMT quarterly written reports during each Contract Year showing the
following: (i) the Net Revenues of the Licensed Products (broken out by product
line) sold by BASF. and its Affiliates during the reporting period listed by
country, and qualifying deductions, as defined in Section 1.19 hereof, listed by
category of deduction; (ii) the Distribution Fees payable in United States
dollars which shall have accrued hereunder in respect of such sales; (iii)
withholding taxes, if any, required by law to be deducted in respect of such
sales, as applicable; and (iv) the exchange rates used in determining the amount
of United States dollars, if applicable. The reports shall be substantially
similar to the form attached hereto as Exhibit B. All Distribution Fee payments
shall be due and payable on the date such report is due.  If no payments are due
for any reporting period hereunder, BASF shall so report.  All reports delivered
pursuant to this Section shall constitute the Proprietary Information of BASF
and shall be subject to Section 8 hereof except that it may be used and
disclosed by the QMT for purposes of enforcing the terms of this Agreement.  All
payments to QMT under this Agreement shall be made in United States dollars by
check payable to “Quick Med Technologies, Inc.” or, if requested by QMT, by wire
transfer to an account designated by QMT.
 
4.3           Withholding Taxes.  All Distribution Fee payments are exclusive of
all federal, state, local and foreign taxes, levies, and assessments, duties,
customs and similar charges.  BASF shall be responsible for any and all such
applicable charges incident to the payments to QMT under this Agreement, other
than taxes on QMT’s income.  When QMT has the legal obligation to collect such
taxes, the appropriate amount shall be paid by BASF (by adding such amount to
the payment to QMT under Section 4.2), unless BASF provides QMT with a valid tax
exemption certificate authorized by the appropriate taxing authority.  In the
event that BASF is required by applicable law to make deductions or withholdings
from payments to QMT hereunder, then BASF shall pay such additional amounts to
QMT as may be necessary to assure that the actual amount received by QMT after
deduction or withholding shall equal the amount that would have been received if
such deduction or withholding were not required.
 
4.4          Exchange Rates.  If BASF receives revenues from the sale of
Licensed Products in currency other than United States dollars, revenues shall
be converted to United States dollars at the conversion rate for foreign
currency published by Deutsche Bundesbank as of the last business day of the
applicable month.
 
4.5          BASF’s Recordkeeping and Inspection.  BASF shall keep for at least
six (6) years records of all sales of Licensed Products in sufficient detail to
permit QMT to confirm the accuracy of BASF’s Distribution Fee payment
calculations.  At the request of QMT, or with regard to the sublicensed Patent
Rights at the request of the University of Michigan or the University of
Florida, as the case may be, no more frequently than once per year, upon at
least five (5) business days prior written notice to BASF and at the expense of
QMT, the University of Michigan or the University of Florida, as the case may
be, (except as otherwise provided below), BASF shall permit an experienced,
independent certified public accountant selected by QMT, or in the event such
request is pursuant to a request and reasonably acceptable to BASF to inspect,
during regular business hours, any such BASF records for the then-preceding six
(6) years solely to the extent necessary to verify such calculations; provided
that such accountant in advance has entered into a confidentiality agreement
with BASF (substantially similar to the confidentiality provisions of this
Agreement) limiting the disclosure of such information to authorized
representatives of the Parties and further provided that the University of
Michigan or the University of Florida, as the case may be, has entered into a
confidentiality agreement with BASF (substantially similar to the
confidentiality provisions of this Agreement) limiting the disclosure of such
information to authorized representatives of the University of Michigan or the
University of Florida, as the case may be..  Results of any such inspection
shall be made available to both Parties.  If such inspection reveals a
deficiency in the calculation of Distribution Fees resulting in an underpayment
to QMT by five percent (5%) or more, BASF shall pay all costs and expenses of
such inspection.  If, during any Contract Year during the Term, an inspection
reveals a deficiency in the calculation of Distribution Fees resulting in an
underpayment to QMT by twenty percent (20%) or more, then BASF shall, at its
sole cost and expense, thereafter supply QMT with annual audits by a mutually
agreeable independent auditing firm for each remaining Contract Year during the
Term within sixty (60) days following the end of each Contract Year.
 
4.6           Interest on Late Payments.  Amounts that are not paid by BASF
within thirty (30) days following the date such payments were due shall accrue
interest, from the due date until paid, at a rate equal to one and one-half
percent (1.5%) per month (or the maximum allowed by law, if less).
 
5.           Research, and Development Data; Marketing Review.
 
5.1           Product Data.  BASF shall be responsible for the development of
all data and other information relating to the Licensed Products and Product
sales, including without limitation all stability and safety data, (collectively
the “Product Data”) necessary to support sales of Licensed Products in the Field
in the Territory.
 
5.2           Copies of Product Data.  QMT shall have the right to request and
obtain copies of any data and information, including all such safety and
stability data and reports developed by BASF to support the sales made by BASF
hereunder, that would reasonably be provided publicly to the marketplace or to
clients during the marketing process.  Any BASF or third party confidential
information may be redacted prior to submission to QMT.
 
5.3             Ilomastat Initiative.  BASF has prepared a comprehensive review
and study of Ilomastat in connection with assessing its re-position as Licensed
Product, a copy of which is attached hereto as Exhibit C.  The results of such
Study shall not be publicly disclosed unless agreed to by both Parties.
 
5.4           Marketing Review.  On or before September 1, 2008, BASF shall meet
with QMT to provide a marketing review of regarding the marketing efforts being
made by BASF with respect to the Licensed Product.  The marketing review shall
include of a review of the accounts under development and a review of the
prospects for each such account.
 
5.5           Research and Development.  The license and sublicense granted
hereunder by QMT specifically includes the right for BASF, including its
Affiliates, to conduct research and development on the QMT Compound and on
existing and new Actives within the Field. Any Improvements to the QMT Compound
conceived and/or reduced to practice by BASF shall be assigned to QMT and
licensed back to BASF in the Field, as part of the Patent Rights or Know How
without any additional royalty or fee, other than the fees payable hereunder for
the Patent Rights and Know How in connection with the Licensed Products.
 
 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.           Representations and Warranties; Disclaimer; Limitation of
Liability.
 
6.1           Representations and Warranties of BASF.  BASF represents and
warrants to QMT as follows:
 
(a)           BASF is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.  BASF has all requisite corporate power to
own and operate its properties and assets and to carry on its business as
presently being conducted and as proposed to be conducted.  BASF has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement; and
 
(b)           the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly authorized by all
appropriate BASF corporate action.  The performance by BASF of any of the terms
and conditions of this Agreement on its part to be performed does not and will
not constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party.
 
6.2           Representations and Warranties of QMT.  QMT represents and
warrants to BASF as follows:
 
(a)           QMT is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.  QMT has all requisite corporate
power to own and operate its properties and assets and to carry on its business
as presently being conducted and as proposed to be conducted.  QMT has, and will
have on all relevant dates, all requisite legal and corporate power to execute
and deliver this Agreement, and to carry out and perform its obligations under
the terms of this Agreement; and
 
(b)           the execution and delivery of this Agreement and the performance
of the transactions contemplated hereby have been duly authorized by all
appropriate QMT corporate action.  The performance by QMT of any of the terms
and conditions of this Agreement on its part to be performed does not and will
not constitute a breach or violation of any other agreement or understanding,
written or oral, to which it is a party.
 
(c)           QMT has, and will have on all relevant dates, all requisite legal
rights to grant the exclusive license and sublicense under Subpart I of the
Patent Rights, and non-exclusive license and sublicense under Subpart II of the
Patent Rights, as provided to BASF hereunder and that the Patent Rights include
all the patent applications and patents that QMT owns or controls that cover the
manufacture, use, and sale of Licensed Products in the Field in the Territory.
 
(d)           QMT does not have any knowledge that the manufacture, use, and
sale of the QMT Compound in the Field in the Territory infringes any patent or
other intellectual property rights of any Third Parties.
 
(e)           QMT will use commercially reasonable efforts to investigate any
Cosmetics sold by a Third Party in Field in the Territory and claiming MMP
inhibition to determine if such Third Party may be infringing any patents listed
in Subpart I of the Patent Rights.
 
6.3           Disclaimer of Warranty.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, QMT MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE TECHNOLOGY AND PATENT
RIGHTS FOR THE QMT COMPOUND INCLUDING WITHOUT LIMITATION WARRANTIES OF THE
VALIDITY OR ENFORCEABILITY OF THE PATENT RIGHTS, MERCHANTABILITY, OR FITNESS FOR
A PARTICULAR PURPOSE.  ALL UNIFORM COMMERCIAL CODE WARRANTIES ARE EXPRESSLY
DISCLAIMED BY QMT.
 
6.4           Limitation of Liability.  It is agreed by the Parties that neither
Party shall be liable to the other Party for any special, consequential,
indirect, exemplary or incidental damages (including lost or anticipated
revenues or profits relating to the same), arising from any claim relating to
this Agreement, whether such claim is based on contract, tort (including
negligence) or otherwise, even if an authorized representative of such Party is
advised of the possibility or likelihood of same.
 
6.5     Limitations of Liability for the University of Michigan and the
University of Florida.  BASF further agrees that neither the University of
Florida nor the University of Michigan nor any of their regents, trustees,
fellows, officers, employees or agents, have made or make any representations,
extend warranties of any kind, either express or implied, including but not
limited to the implied warranties of merchantability or fitness for a particular
purpose, and in no event will the University of Florida  or the University of
Michigan or its regents, trustees, directors, fellows, officers, employees and
agents be responsible or liable for any direct, indirect, special, incidental,
or consequential damages or lost profits or other economic loss or damage with
respect to BASF’s manufacture, use or sale of the Licensed Products.  The above
limitations on liability apply even though the University of Michigan or
University of Florida, its regents, directors, trustees, fellows, officers,
employees or agents may have been advised of the possibility of such
damage.  BASF shall not make any statements or representations or warranties
whatsoever to any person or entity, or accept any liabilities or
responsibilities whatsoever from any person or entity which are inconsistent
with the above limitations of liability.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 

 
7.           Indemnification and Insurance.
 
7.1           Indemnification by BASF.  BASF shall indemnify, defend and hold
harmless QMT and its Affiliates, University of Florida, University of Michigan,
and their respective directors, officers, employees, fellows, regents, trustees,
students, and agents, and their respective successors, heirs and assigns (the
“QMT Indemnitees”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon the Indemnitees in connection with any Third Party claim, demand, suit,
action or judgment arising out of any theory of product liability (including
without limitation actions in the form of tort, warranty or strict liability) or
based on, or caused by (i) any breach of any representation or warranty provided
hereunder by BASF or (ii) any act or omission of BASF or its Affiliates with
respect to the development, manufacture, use, sale, offer for sale, importation
or exportation of any Product, except to the extent that such liability, damage,
loss or expense is directly attributable to the gross negligence or intentional
misconduct of QMT or its Affiliates or the breach of any representation or
warranty provided hereunder by QMT.  In any calendar year, BASF’s liability
hereunder shall not exceed the sum of all Distribution Fees paid to QMT in such
calendar year except to the extent that such liability, damage, loss or expense
is directly attributable to the gross negligence or intentional misconduct of
BASF or to product liability claims for Actives, QMT Compound, or Cosmetic
Product Formulations which are directly based on the acts or omissions of BASF.
 
7.2           Indemnification by QMT.  QMT shall indemnify, defend and hold
harmless BASF and its Affiliates and their respective directors, officers,
employees and agents, and their respective successors, heirs and assigns (the
“BASF Indemnitees”) against any liability, damage, loss or expense (including
reasonable attorneys’ fees and expenses of litigation) incurred by or imposed
upon the Indemnitees in connection with any Third Party claim, demand, suit,
action or judgment arising out of or based on, or caused by any breach of any
representation or warranty provided hereunder by QMT.  Except due to a breach of
the warranties set forth in Section 6.2(c) and 6.2(d), in any calendar year,
QMT’s liability hereunder shall not exceed the sum of all Distribution Fees
received from BASF in such year except to the extent that such liability,
damage, loss or expense is directly attributable to the gross negligence or
intentional misconduct of QMT.
 
7.3           Notice and Cooperation.  Any BASF or QMT Indemnitee seeking
indemnification under Section 7.1 or Section 7.2 shall provide the other Party
with prompt written notice of any claim, demand, suit, action or judgment for
which indemnification is sought under this Agreement.  An Indemnitee’s failure
to deliver written notice to the other Party within a reasonable time after the
commencement of any such action, to the extent prejudicial to such other Party’s
ability to defend such action, shall relieve such other Party of liability to
the Indemnitee under this Section 7.  BASF, QMT, University of Michigan, or
University of Florida, as the case may be, agree at its own expense, to provide
attorneys reasonably acceptable to the Indemnitees to defend against any such
claim.   The Indemnitees shall cooperate fully with BASF or QMT, as the case may
be, in such defense and will permit BASF or QMT, as the case may be, to conduct
and control such defense and the disposition of such claim, suit, or action
(including all decisions relative to litigation, appeal and settlement);
provided, however, that any Indemnitee shall have the right to retain its own
counsel at the expense of the other Party, if representation of such Indemnitee
by the counsel retained by the other Party would be inappropriate because of
actual or potential conflicts in the interests of such Indemnitee and any other
party represented by the counsel retained by BASF or QMT, as the case may
be.  The Indemnitees shall be kept informed of the progress in the defense and
disposition of such claim and shall be consulted with regard to any proposed
settlement.  The indemnification under this Section 7 shall not apply to amounts
paid in settlement of any liability, claim, lawsuit, loss, demand, damage, cost
or expense if such settlement is effected by the Indemnitees without the consent
of the other Party.  BASF shall not settle any such legal action with an
admission of liability of University of Michigan or University of Florida,
without their written approval, as the case may be.
 
8.           Confidentiality.
 
8.1           Proprietary Information.  As used in this Agreement, the term
“Proprietary Information” shall mean all scientific, technical, trade or
business information of either Party (the “Disclosing Party”) disclosed to the
other Party (the “Recipient”), whether or not in writing, of a confidential or
proprietary nature, including any portion of analyses, compilations, forecasts,
studies or other documents prepared by Recipient which contains such
information.  By way of illustration, but not limitation, Proprietary
Information may include inventions, Know-how, products, processes, methods,
techniques, assays, formulas, compositions, compounds, projects, developments,
plans, research data, clinical data, financial data, personnel data, computer
programs, customer and supplier lists and contacts at or knowledge of customers
or prospective customers of the Disclosing Party.
 
8.2           Disclosure of Proprietary Information.  Except as expressly
permitted in this Section 8, during the Term and for a period of five (5) years
thereafter, the Recipient shall hold in confidence and shall not directly or
indirectly disclose, communicate or in any way divulge to any person any
Proprietary Information, without the prior written consent of the Disclosing
Party.  The Recipient shall use such Proprietary Information solely for the
purposes of this Agreement. The Recipient shall not provide or grant access to
the Proprietary Information to any Third Party, except the Recipient may
disclose Proprietary Information received by it under this Agreement only to
those of its directors, officers, employees, agents and consultants, and the
directors, officers, employees, agents and consultants of its Affiliates, who
have a need to know such Proprietary Information in the course of the
performance of their duties and who are bound by a written agreement to protect
the confidentiality of such Proprietary Information.
 
8.3    Limitation on Obligations.  The obligations of the Recipient specified in
Section 8.2 above shall not apply, and the Recipient shall have no further
obligations, with respect to any Proprietary Information to the extent the
Recipient can demonstrate, by clear and convincing evidence, that such
Proprietary Information:
 
(a)           was known or used by the Recipient prior to the date of disclosure
to the Recipient, as evidenced by the prior written records of the Recipient;
 
(b)           either before or after the date of disclosure to the Recipient, is
lawfully disclosed to the Recipient by an independent, unaffiliated Third Party
rightfully in possession of the Proprietary Information;
 
(c)           either before or after the date of disclosure to the Recipient,
becomes published or generally known to the public through no fault or omission
on the part of the Recipient, but such inapplicability applies only after such
information is published or becomes generally known;
 
(d)           is independently developed by the Recipient without reference to
the Proprietary Information of the Disclosing Party; or
 
(e)           is required to be disclosed by the Recipient to comply with
applicable laws or to comply with governmental regulations; provided, that the
Recipient (i) provides prior written notice of such disclosure to the Disclosing
Party; (ii) discloses the Proprietary Information only to the extent necessary
to comply with such applicable laws or governmental regulations; and (iii)
assists the Disclosing Party in any reasonable and lawful actions the Disclosing
Party may take to avoid and/or minimize the degree of such disclosure.
 
8.4           Equitable Relief.  The Recipient agrees that any breach of this
Section 8 may cause the Disclosing Party substantial and irreparable damages
and, therefore, in the event of any such breach, in addition to other remedies
which may be available, the Disclosing Party shall have the right to seek
specific performance and other injunctive and equitable relief.
 
8.5           Ownership of Proprietary Information.  The Recipient agrees that
the Disclosing Party (or any Third Party entrusting its own confidential
information to the Disclosing Party) is and shall remain the exclusive owner of
the Proprietary Information disclosed to the Recipient and all patent,
copyright, trademark, trade secret, and other intellectual property rights in
such Proprietary Information or arising therefrom.  Except as expressly set
forth in this Agreement, no option, license, or conveyance of such rights to the
Recipient is granted or implied under this Agreement.
 


***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 

--------------------------------------------------------------------------------

 
 
9.           Term and Termination.
 
9.1           Term.  Unless terminated sooner as provided in this Section 9, the
term of this Agreement shall commence with the Effective Date and end at
midnight on December 31, 2010.  (referred to as the “Term”).
 
9.2    Material Breach.  The failure by BASF to comply with any of its
obligations contained in this Agreement, including without limitation, BASF’s
failure to submit Distribution Fee reports when due or failure to pay
Distribution Fees when due, shall entitle QMT to give to BASF written notice
specifying the nature of the default and requiring it to cure such default.  If
such default is not cured within thirty (30) days after the receipt of such
notice, then QMT shall be entitled, without prejudice to any of its other rights
conferred on it by this Agreement and in addition to any other remedies
available to it by law or in equity, to terminate this Agreement effective
immediately upon written notice to BASF regardless of whether any cure is made
after the expiration of such thirty (30) day period.  The right of QMT to
terminate this Agreement, as hereinabove provided, shall not be affected in any
way by its waiver or failure to take action with respect to any previous
default.  The breach of QMT of any of the warranties set forth in Section 6.2
shall entitle BASF to terminate this Agreement by giving QMT thirty (30) days
prior written notice.
 
9.3           Failure to Meet Minimum Sales.  The failure by BASF to make the
First or Second Year Contract Year Minimum Sales as set forth in Section 3.2
herein shall entitle QMT, at its option, to terminate this Agreement effective
upon thirty (60) days written notice to BASF.  The right of QMT to convert this
Agreement to a non-exclusive license for all the Patent Rights for the remainder
of the Term, or to terminate this Agreement.  
 
9.4           Effect of Termination.
 
(a)           In the event of termination of this Agreement pursuant to Section
9.1 through 9.3 then all licenses and rights granted to BASF hereunder shall
terminate and, BASF shall cease to manufacture, use and sell Licensed Products
as of the effective date of such termination.BASF shall be obligated to pay all
Distribution Fees accrued through the date of termination which are unpaid.
 
(b)           Notwithstanding the foregoing, in the event this Agreement is
terminated pursuant to Section 9.1 or 9.3, QMT agrees to either provide BASF
with a non-exclusive license to make, use, and sell Licensed Products to all
then existing BASF customers of Licensed Products, including the right to
sublicense a Third Party to make the QMT Compound solely for use in the
manufacture of such Licensed Products, at a Distribution Fee equal to ***** of
Net Revenue for such Licensed Products, for a period not to exceed one hundred
twenty (120) days from the date of termination for the purpose of fulfilling
Customer orders for Customers that are existing on the date of such termination
and selling off any existing inventory of Licensed Products (the “Sell-Off
Period”).  Any remaining inventory of Licensed Products after such Sell-Off
Period shall be destroyed by BASF at its sole expense.
 
(c)           Upon termination of this Agreement, QMT will use its commercially
reasonable efforts to locate and appoint a Third Party supplier for the then
current Customers of BASF of Licensed Products.  In this case, “commercially
reasonable efforts” means internal business development activities consistent
with products of this type and commercial market.  In the event QMT provides
BASF with notice that a Third Party supplier was appointed, BASF agrees to
provide QMT with a listing of all then existing BASF customers of Licensed
Products (“BASF Customers”)  along with all necessary standard operating
procedures, manufacturing documentation, formulas, adverse event reports and
data concerning the Licensed Products supplied to each such BASF Customer.  QMT
or its Third Party supplier shall be permitted to contact each BASF Customer to
arrange a supply of Licensed Product thereto.  If QMT or its Third Party
supplier enters into a supply agreement with any such BASF Customer or otherwise
continues to supply Licensed Product to a BASF Customer, whether or not under an
executed supply agreement, then (a) during the six (6) month period following
the date of termination of this Agreement, QMT will pay to BASF ***** of all Net
Revenues received from such BASF Customer for Licensed Products and (b) during
the subsequent six (6) month period QMT will pay to BASF ***** of all Net
Revenues received from such BASF Customers for Licensed Products.  Thereafter,
no further amounts will be owed with respect to any sales to any of such BASF
Customers for Licensed Products. All payments shall be made within sixty (60)
days of the receipt thereof from such BASF Customer.  However, if no Third Party
is located and/or appointed by QMT within one hundred and twenty (120) days of
from the termination of this Agreement, and notwithstanding Section 9.4(a), QMT
shall grant BASF a Distribution Fee bearing non-exclusive license and sublicense
under the Patent Rights and Know-How to make, use, sell, offer for sale and
import Licensed Products to BASF Customers pursuant to the terms of this
Agreement in effect for the Contract Year in which termination occurred, such
non-exclusive license remaining in effect for: (i) the shorter of six (6) moths
from the date of termination or until a Third Party supplier is appointed; or
(ii) until there are no BASF Customers.
 
(d)           Any obligation under any provision of this Agreement which is
intended to survive termination of this Agreement, including without limitation,
Sections 8, 9.4(d), and 10 shall survive termination of this Agreement and shall
not relieve either Party from any obligation which accrued prior to such
termination.
 
9.5          Expiration.  Upon expiration of this Agreement, QMT will offer to
enter into a new Manufacturing and Distribution Agreement with BASF or to renew
this Agreement for an additional term to be mutually agreed to between the
Parties.  However, in the event the Parties do not enter into a new
Manufacturing and Distribution Agreement or renew this Agreement within one
hundred and twenty (120) days prior to the expiration date, then the obligations
of 9.4(d) shall apply.  Any obligation under any provision of this Agreement
which is intended to survive expiration of this Agreement, including without
limitation, Sections 8, 9.4(d), and 10 shall survive and expiration this
Agreement shall not relieve either Party from any obligation which accrued prior
to such expiration.
 
 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           Intellectual Property Rights.
 
10.1           Ownership of Intellectual Property.  QMT shall own all right,
title and interest in the copyright, patent, trademark, trade secret or other
intellectual property rights in the QMT Compound or any Improvements which are
conceived or reduced to practice by QMT or BASF.  BASF shall own all right,
title and interest in the copyright, patent, trademark, trade secret or other
intellectual property rights in existing and new Actives or Cosmetic Product
Formulations, including without limitation any derivatives, variations, and or
improvements thereto.
 
10.2    Ownership of Inventions.  Inventorship shall be determined in accordance
with United States patent law at the time the inventor made the invention.  Each
Party shall ensure that its employees, consultants, agents, and representatives
are contractually required to assign to such Party all rights, title, and
interest to any inventions, to maintain all Proprietary Information, and to
promptly disclose to such Party all such inventions.  
 
(a)             QMT Inventions.  QMT will have and retains sole and exclusive
title to all inventions, developments, improvements, discoveries and Know-how
relating to the QMT Compound and Improvements which are made, conceived or
reduced to practice by QMT or by BASF, or by Affiliates, employees, consultants,
agents or other Persons acting under its authority of either BASF or QMT in the
course of or as a result of this Agreement.  However, if any such QMT Inventions
would prevent BASF from selling Licensed Products pursuant to this Agreement,
then for the term of this Agreement, such QMT invention shall automatically be
considered part of Subpart I of the Patent Rights set forth in Exhibit A and
subject to the exclusive license granted hereunder.
 
(b)             BASF Inventions.  In the event any Active or Cosmetic Product
Formulation is made, conceived or reduced to practice by BASF, its Affiliates,
employees, consultants, agents or other persons acting under its authority in
the course of, in connection with or as a result of this Agreement, either
solely or jointly with QMT, an Affiliate or a Third Party, such Active or
Cosmetic Product Formulation shall be owned by BASF.
 
10.3           Prosecution of Patent Rights.  QMT, by counsel it selects, shall
diligently maintain all patents and patent applications listed in Subpart I of
the Patent Rights.  QMT shall also make all reasonable efforts to maintain all
patents listed in Subpart II of the Patent Rights subject to any restrictions
set forth in its agreements with the University of Florida Research Foundation,
Inc. and/or the University of Michigan.  QMT shall bear all the costs and
expenses associated with the filing, prosecution and maintenance of such Patent
Rights.  If QMT elects, for any reason, not to maintain active or enforceable
any Patent Rights, QMT will so notify BASF and upon agreement by BASF to pay the
cost of obtaining or maintaining any such Patent Rights, QMT will act to obtain
or maintain any such Patent Rights.  Any such costs paid by BASF pursuant to
this Section 10.3 shall be subtracted from the next Minimum or Actual Monthly
Distribution Fee payment due to QMT by BASF, and if so subtracted will be set
forth in the corresponding Distribution Fee report sent to QMT.  If QMT receives
notification that any Patent Rights have been declared invalid or rendered
unenforceable by a patent office or patent court or other patent enforcement
tribunal, QMT shall promptly provide BASF with a copy of such notification.
 
10.4           Third Party Infringement.
 
(a)           QMT shall use its commercially reasonable efforts to investigate
potential infringers of its Patent Rights with respect to  the QMT Compound in
the Field and unless otherwise mutually agreed by the Parties, QMT shall have
the first right to either enter into negotiations to settle or proceed with an
action against any alleged infringers with respect to the QMT Compound in the
Field subject to this Section 10.4, or to prosecute any Third Party infringement
of the Patent Rights and/or to defend the Patent Rights in any declaratory
judgment action brought by a Third Party which alleges invalidity,
unenforceability or non-infringement of the Patent Rights.  QMT shall notify
BASF of all potential infringers of its Patent Rights with respect to the QMT
Compound in the Field.   BASF shall reasonably cooperate with any reasonable
requests by QMT to assist in the litigation or enforcement of the Patent Rights,
but shall not be responsible for any costs associated with such
enforcement.  QMT may not enter into any settlement, consent judgment or other
voluntary final disposition of any infringement or declaratory judgment action
hereunder with respect to the QMT Compound in the Field without the prior
written consent of BASF, which shall not be unreasonably withheld or delayed or
conditioned.  Any recovery or damages derived from any such action shall be
retained by QMT, after reimbursement to BASF of all costs and expenses
(including without limitation, reasonable attorneys’ fees) incurred by BASF in
connection with providing its assistance.  BASF acknowledges that if a
declaratory judgment action alleging invalidity or unenforceability of any of
the Patent Rights owned by University of Michigan or University of Florida, as
the case may be, is brought and the action is not a reaction to an assertion of
or action for patent infringement, the University of Michigan and/or the
University of Florida, as the case may be, at its sole option, has the right to
intervene and assume control over the defense of such action.
 
(c)           In the event QMT elects not to enforce or defend the Patent Rights
against any alleged infringer in the Field and a Competitive Product exists due
to such alleged infringer’s activities, then the amount of the Distribution Fee
for the Net Revenues of the Licensed Products sold in such country or countries
in which the Competitive Products are sold shall be reduced to ***** of the Net
Revenues.
 
(d)           Each Party shall promptly notify the other Party in writing of any
alleged infringement of a Licensed Product in the Field and of any available
evidence thereof.  BASF shall have the right, but shall not be obligated, to
commence legal action at its own expense to defend or prosecute such
infringements relating to Actives or Cosmetic Product Formulations.   No
settlement, consent judgment or other voluntary final disposition of the suit
may be entered into without the consent of QMT, which consent shall not be
unreasonably withheld or delayed.  QMT shall reasonably cooperate with any
requests by BASF to assist in the litigation or enforcement of the Patent
Rights.  The total cost of any action commenced solely by BASF shall be borne by
BASF, and BASF shall retain any recovery or damages derived therefrom, after
reimbursement to QMT of all costs and expenses (including without limitation,
reasonable attorneys’ fees) incurred by QMT in connection therewith.
 
10.5           Infringement Allegations.  In the event that a Third Party
asserts or alleges that a Licensed Product manufactured or sold by BASF or its
Affiliates infringes a patent or other proprietary right of such Third Party,
except if such Licensed Product is the QMT Compound, BASF shall assume the
defense of such claim at its sole cost.  QMT may participate in the defense of
such claim through counsel of its own choosing and at its sole expense.  In the
event that QMT receives notice of such assertion or allegation, QMT shall notify
BASF of such allegation or assertion.  BASF may enter into any settlement,
consent judgment, or other voluntary final disposition of any infringement
action under this Section 10.5; provided, however, that BASF shall not enter
into any settlement, consent judgment or other voluntary final disposition that
admits or concedes that an aspect of the Patent Rights is invalid or
unenforceable, without the prior written consent of QMT.  However, if such
consent is withheld by QMT, then QMT shall be obligated to assume all costs
associated with the continued defense of the infringement action as of the date
consent is withheld, and shall pay any amount of damages awarded to the Third
Party which are in excess of the amount which would have been paid by BASF
pursuant to the settlement, consent judgment or other voluntary disposition for
which consent was withheld by QMT.  For the purposes of this Section 10.5, QMT’s
consent shall be deemed to be withheld if no written consent is received by BASF
within fifteen (15) days of the date BASF requests such consent.  In the event
that a Third Party asserts or alleges that the QMT Compound infringes a patent
or other proprietary right of such Third Party, QMT shall assume the defense of
such claim and shall indemnify BASF for all damages incurred by it as a result
of such claim.  BASF may participate in the defense of such claim through
counsel of its own choosing and at its sole expense. QMT may enter into any
settlement, consent judgment, or other voluntary final disposition of any
infringement action under this Section 10.5.   In the event that BASF receives
notice of such assertion or allegation, BASF shall notify QMT of such allegation
or assertion.
 
10.7           Trademarks.  QMT is and shall remain the owner of all right,
title and interest to the common law trademark and goodwill associated with the
name “Ilomastat,” and BASF agrees that it will not at any time assert or claim
any interest in, nor register or attempt to register, “Ilomastat” or any marks
confusingly similar thereto.  BASF is and shall remain the owner of all right,
title and interest in the registered trademark, “Equistat,” (U.S. Registration
Number 2921253) and the goodwill associated therewith, and, at its expense,
shall be responsible for the selection, registration and maintenance of all
other trademarks and trade names that it employs in connection with Licensed
Products (collectively, “Marks).  QMT agrees that it will not at any time assert
or claim any interest in, nor register or attempt to register the Marks or any
marks confusingly similar thereto.  The Marks shall include, without limitation,
the name or names of any Licensed Products, the design of the packaging of any
Licensed Products, and the appearance of dosage forms of any Licensed
Product.  BASF shall list the QMT’s trademark “Ilomastat” as an ingredient in
any Licensed Product sold by BASF and shall include the “Ilomastat” mark in any
BASF registrations with applicable regulatory authorities necessary for the sale
of Licensed Products by BASF in a country.  In the event this Agreement is
terminated by QMT, and QMT assumes or delegates the manufacturing
responsibilities with respect to the Licensed Product pursuant to Section 9.4,
then BASF agrees to license the Marks to QMT (other than any mark associated
with the name BASF) on a non exclusive basis for a maximum period of six (6)
months, solely for the purpose of making and selling the Licensed Products and
commencing such sales under new QMT trademarks or brands.
 
 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 
 
 
 

--------------------------------------------------------------------------------

 
 
11.           Miscellaneous.
 
11.1           Use of Name/Public Statements.  Except to the extent required by
applicable law or regulation, each Party agrees that it will not at any time
during or following termination of this Agreement use the name of the other
Party or any names, insignia, symbols, or logotypes associated with the other
Party or any variant or variants thereof or the names of the other Party’s
employees orally or in any literature, advertising, or other materials without
the prior written consent of Party whose name is to be used, which consent shall
not be unreasonably withheld.  BASF further agrees to refrain from using the
name of the University of Michigan or the University of Florida in publicity,
promotion, advertising or other form of publicity without the prior written
approval or the University of Michigan or the University of Florida, as the case
may be.
 
11.2           Assignment.  This Agreement may not be assigned or otherwise
transferred (whether through merger or change of control) by BASF without the
prior written consent of the QMT except in the event of the sale of all or
substantially all of the assets, or the merger or change on control, of BASF
whereby, in the case of a merger or change of control, over 50% of the
outstanding capital stock of BASF immediately after the merger or change in
control is held by one entity and its Affiliates (other than a current Affiliate
of BASF).  This Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties and the name of a Party
appearing herein shall be deemed to include the names of such Party’s successors
and permitted assigns to the extent necessary to carry out the intent of this
Agreement.  Any attempted assignment not in accordance with this Section 11.2
shall be void ab initio.
 
11.3           Independent Contractors.   QMT and BASF shall at all times act as
independent parties and nothing contained in this Agreement shall be construed
or implied to create an agency or partnership.  Neither Party shall have the
authority to contract or incur expenses on behalf of the other.
 
11.4           Notices.  Any notice or communication required or permitted to be
given or made under this Agreement by one of the Parties hereto to the other
shall be in writing and shall be deemed to have been sufficiently given or made
for all purposes if sent by hand, recognized national overnight courier or
mailed by certified mail, postage prepaid, return receipt requested, addressed
to such other Party at its respective address as follows:
 
If to BASF:


BASF Beauty Care Solutions LLC
50 Heath Sciences Drive
Stony Brook, New York  11790
Attn:                      Frank Freiler
General Manager


If to QMT:


Quick Med Technologies, Inc.
902 NW 4th Street
Gainesville, Florida  32601
Attn: J. Ladd Greeno, Chief Executive Officer
 
    11.4           Severability.  If any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, that provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect; provided, however, that the Parties shall renegotiate an
acceptable replacement provision so as to accomplish, as nearly as possible, the
original intent of the Parties.  

 
    11.5           Force Majeure.  If either party is rendered unable, wholly or
in part, to carry out any of its duties under this Agreement by reason of (i)
natural disasters or acts of the public enemy, fire, explosion, perils of the
sea, flood, typhoon, earthquake, drought, war, riot, sabotage, accident,
embargo; or (ii) without limiting the foregoing circumstances, any circumstances
of like or different character beyond the reasonable control of the party so
failing; or (iii) interruption of or delay in transportation, inadequacy or
shortage or failure of supply of materials or equipment, breakdowns, labor
trouble from whatever cause arising and whether or not the demands of the
employees involved are reasonable and within said Party’s power to concede; or
(iv) compliance by either Party with any order, action, failure to act,
direction, or request of any governmental officer, department, agency, authority
or committee thereof, and (v) whether in any case the circumstance now exists or
hereafter arises, such Party shall forthwith give written notice thereof to the
other Party (such notice briefly to describe the circumstances causing such
inability) and, thereupon, to the extent that the party giving such notice is
unable to perform, such duty or obligation shall be suspended during, but no
longer than the continuance of such circumstances and for no longer than one
hundred and twenty (120) days from the commencement of such circumstances or in
any Contract Year.
 
11.6           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York and applicable U.S. Federal
law, without regard to any choice of law principles that would dictate the
application of the laws of another jurisdiction.
 
11.7           Entirety.  This Agreement represents the entire agreement of the
Parties and expressly supersedes all previous written and oral communications
between the Parties, including without limitation the Prior Agreements.  Upon
execution of this Agreement and effective as of the Effective Date, both Parties
hereby agree that neither Party shall have any liability to the other for any
claims arising out of the Prior Agreements.
 
11.8           Amendment.  No amendment, alteration, or modification of this
Agreement or any exhibits attached hereto shall be valid unless executed in
writing by authorized signatories of both Parties.
 
11.9            Waiver.   The failure of any Party hereto to insist upon strict
performance of any provision of this Agreement or to exercise any right
hereunder will not constitute a waiver of that or any other provision or right.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.
 
 
QUICK MED TECHNOLOGIES, INC.
BASF BEAUTY CARE SOLUTIONS LLC.
By:_/s/ J. Ladd Greeno_____________
By:  __/s/ Frank Freiler_________________
Date: May 12, 2008________________
Date:  _May 16, 2008__________________
Typed Name:  J. Ladd GREENO
Typed Name: Frank FREILER
Title:  Chief Executive Officer
Title:  General Manager




***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 


 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT A
Patent Rights


*****






 
 


 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 


 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
Distribution Fee Report Format




*****












 

















***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 


 
 
 

--------------------------------------------------------------------------------

 





EXHIBIT C
Ilomastat Efficacy Testing Protocol


*****
 


 


 


 

***** This material has been omitted pursuant to a request for confidential
treatment and filed separately with the Securities and Exchange Commission.
 


 
 
 

--------------------------------------------------------------------------------

 



 


 







 


 


 


 





 


 


 


 





 


 


 


 


 



 


 


 


 





 


 


 


 





 


 


 


 


 


 


